DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 5, none of the reference of record alone or in combination discloses or suggests an image generation method comprising: 
rendering an object in a virtual space to generate a computer graphics image; 
generating a computer graphics image with alpha on the basis of depth information regarding a captured image in a real space provided from a head mounted display; 
converting the computer graphics image with alpha so as to fit a new viewpoint location or a new line-of-sight direction;
transmitting the reprojection-processed computer graphics image with alpha to the head mounted display; 
converting the captured image in the real space so as to fit the new viewpoint location or the new line-of-sight direction in the head mounted display; and 
superimposing the computer graphics image with alpha on the reprojection-processed captured image in the real space to generate an augmented reality image in the headmounted display.
Claim 11 depend from claim 5. 
Claims 4 and 10 are allowed as indicated in the last Office Action.  
Accordingly, claims 4, 5, 10 and 11 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625